IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31001
                         (Summary Calendar)



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

versus


JAMES A. NORRIS, Jr.,

                                                 Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         (97-CR-30007-ALL)
                        - - - - - - - - - -
                           March 7, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant James A. Norris, Jr., appeals from his

resentencing on remand from us following his direct appeal, see

United States v. Norris, 217 F.3d 262 (5th Cir. 2000) (“Norris I”).

Concluding that his former law partners were not victims because

they suffered no loss, we held that the district court erred in

ordering restitution but we rejected Norris’s other attacks on his

conviction and sentence.     We therefore reversed and vacated the

district   court’s   restitution   order,   citing    United   States   v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Campbell, 106 F.3d 64, 70 (5th Cir. 1997) for the proposition that

a restitution order can be reversed and vacated on appeal without

a remand to the district court, see Norris I, 217 F.3d at 272.                At

the conclusion of our Norris I opinion, we affirmed in part and

reversed and vacated in part; however, we did not mention remand,

id. at 275.          Unfortunately, when our Clerk of Court’s office

prepared the customary judgment in connection with issuing the

mandate in Norris I, it departed from our opinion by adding the

words “... and the cause is remanded ...”, albeit that the purpose

of   the    remand    was   stated   to   be   “for   further   proceedings   in

accordance with the opinion of this Court” (emphasis added).

Understandably, the district court was led astray by the mandate’s

inclusion of a remand.

      The    proper scope of a remand to the district                court for

resentencing is defined in United States v. Marmolejo,

           The only issues on remand properly before the
      district court are those issues arising out of the
      correction of the sentence ordered by this court. In
      short, the resentencing court can consider whatever this
      court directs —— no more, no less.

139 F.3d 528, 530-31 (5th Cir. 1998).             See also Burroughs v. FFP

Operating Partners, L.P., 70 F.3d 31, 33 (5th Cir. 1995) (on an

appeal following remand, the only issue for consideration is

whether the court below reached its final decree in due pursuance

of this court’s previous opinion and mandate).

      When read, as it must be, in light of our opinion in Norris I,

the language of the mandate remanding to the District Court “for

further proceedings in accordance with the opinion of this Court”


                                          2
(emphasis added), neither required nor permitted the district court

to do anything with Norris’s sentence except strike the restitution

order.   The district court did that, but then went on to impose a

$60,000 fine.   As imposition of a fine was not “in accordance with

the opinion of this Court,” the district court exceeded the scope

of our mandate.   Accordingly, we must vacate the district court’s

amended judgment on remand from Norris I and again remand the case

to that court for entry of a judgment consistent with our June 26,

2000 opinion —— striking only the restitution order from the

original sentence and adding neither a fine nor anything else to

it.

VACATED AND REMANDED with instructions.




                                 3